EX‑31 Rule 13a-14(d)/15d-14(d) Certification. Re: Morgan Stanley Capital I Trust 2016-UBS12, Commercial Mortgage Pass-Through Certificates, Series 2016-UBS12 (the “Transaction”), issued pursuant to the Pooling and Servicing Agreement dated as of December 1, 2016 (the “Pooling and Servicing Agreement”), executed in connection with the Transaction (capitalized terms used but not defined herein have the meanings set forth in the Pooling and Servicing Agreement). I, George Kok, certify that: 1. I have reviewed this report on Form 10-K and all reports on Form 10-D required to be filed in respect of the period covered by this report on Form 10-K of Morgan Stanley Capital I Trust 2016-UBS12 (the “Exchange Act periodic reports”); 2. Based on my knowledge, the Exchange Act periodic reports, taken as a whole, do not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, all of the distribution, servicing and other information required to be provided under Form 10-D for the period covered by this report is included in the Exchange Act periodic reports; 4. Based on my knowledge and the servicer compliance statement(s) required in this report under Item 1123 of Regulation AB, and except as disclosed in the Exchange Act periodic reports, the servicer(s) have fulfilled their obligations under the servicing agreement(s) in all material respects; and 5. All of the reports on assessment of compliance with servicing criteria for asset-backed securities and their related attestation reports on assessment of compliance with servicing criteria for asset-backed securities required to be included in this report in accordance with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this report, except as otherwise disclosed in this report. Any material instances of noncompliance described in such reports have been disclosed in this report on Form 10-K. In giving the certifications above, I have reasonably relied on information provided to me by the following unaffiliated parties: • Wells Fargo Bank, National Association, as Trustee • Wells Fargo Bank, National Association, as Certificate Administrator • Wells Fargo Bank, National Association, as Custodian • Midland Loan Services, a Division of PNC Bank, National Association, as Master Servicer • Rialto Capital Advisors, LLC, as Special Servicer • Park Bridge Lender Services LLC, as Operating Advisor • Wells Fargo Bank, National Association, as Master Servicer under the MSBAM 2016-C31 securitization, pursuant to which the following mortgage loans were serviced: Vintage Park (from 12/7/16 to 12/31/16) and Huntington Center (from 12/7/16 to 12/31/16) • CoreLogic Commercial Real Estate Services, Inc., as Servicing Function Participant under the MSBAM 2016-C31 securitization, pursuant to which the following mortgage loans were serviced: Vintage Park (from 12/7/16 to 12/31/16) and Huntington Center (from 12/7/16 to 12/31/16) • National Tax Search, LLC, as Servicing Function Participant under the MSBAM 2016-C31 securitization, pursuant to which the following mortgage loans were serviced: Vintage Park (from 12/7/16 to 12/31/16) and Huntington Center (from 12/7/16 to 12/31/16) • Wells Fargo Bank, National Association, as Master Servicer under the MSC 2016-BNK2 securitization, pursuant to which the following mortgage loans were serviced: 101 Hudson Street (from 12/7/16 to 12/31/16) • CoreLogic Commercial Real Estate Services, Inc., as Servicing Function Participant under the MSC 2016-BNK2 securitization, pursuant to which the following mortgage loans were serviced: 101 Hudson Street (from 12/7/16 to 12/31/16) • National Tax Search, LLC, as Servicing Function Participant under the MSC 2016-BNK2 securitization, pursuant to which the following mortgage loans were serviced: 101 Hudson Street (from 12/7/16 to 12/31/16) • Wells Fargo Bank, National Association, as Master Servicer under the CSMC 2016-NXSR securitization, pursuant to which the following mortgage loans were serviced: Greenwich Office Park (from 12/22/16 to 12/31/16) and Novo Nordisk (from 12/22/16 to 12/31/16) • CoreLogic Commercial Real Estate Services, Inc., as Servicing Function Participant under the CSMC 2016-NXSR securitization, pursuant to which the following mortgage loans were serviced: Greenwich Office Park (from 12/22/16 to 12/31/16) and Novo Nordisk (from 12/22/16 to 12/31/16) • National Tax Search, LLC, as Servicing Function Participant under the CSMC 2016-NXSR securitization, pursuant to which the following mortgage loans were serviced: Greenwich Office Park (from 12/22/16 to 12/31/16) and Novo Nordisk (from 12/22/16 to 12/31/16) • Wells Fargo Bank, National Association, as Master Servicer under the WFCM 2016-NXS6 securitization, pursuant to which the following mortgage loans were serviced: Novo Nordisk (from 12/7/16 to 12/21/16) • CoreLogic Commercial Real Estate Services, Inc., as Servicing Function Participant under the WFCM 2016-NXS6 securitization, pursuant to which the following mortgage loans were serviced: Novo Nordisk (from 12/7/16 to 12/21/16) • National Tax Search, LLC, as Servicing Function Participant under the WFCM 2016-NXS6 securitization, pursuant to which the following mortgage loans were serviced: Novo Nordisk (from 12/7/16 to 12/21/16) • Rialto Capital Advisors, LLC, as Special Servicer under the MSBAM 2016-C31 securitization, pursuant to which the following mortgage loans were serviced: Vintage Park (from 12/7/16 to 12/31/16) and Huntington Center (from 12/7/16 to 12/31/16) • Torchlight Loan Services, LLC, as Special Servicer under the CSMC 2016-NXSR securitization, pursuant to which the following mortgage loans were serviced: Greenwich Office Park (from 12/22/16 to 12/31/16) and Novo Nordisk (from 12/22/16 to 12/31/16) • Wells Fargo Bank, National Association, as Custodian under the MSBAM 2016-C31 securitization, pursuant to which the following mortgage loans were serviced: Vintage Park (from 12/7/16 to 12/31/16) and Huntington Center (from 12/7/16 to 12/31/16) • Wells Fargo Bank, National Association, as Custodian under the MSC 2016-BNK2 securitization, pursuant to which the following mortgage loans were serviced: 101 Hudson Street (from 12/7/16 to 12/31/16) • Wells Fargo Bank, National Association, as Custodian under the CSMC 2016-NXSR securitization, pursuant to which the following mortgage loans were serviced: Greenwich Office Park (from 12/22/16 to 12/31/16) and Novo Nordisk (from 12/22/16 to 12/31/16) • Wells Fargo Bank, National Association, as Custodian under the WFCM 2016-NXS6 securitization, pursuant to which the following mortgage loans were serviced: Novo Nordisk (from 12/7/16 to 12/21/16) Date: March 31, 2017 By: /s/ George Kok Name: George Kok Title: President
